1 Reported in 169 P.2d 245.
It having been agreed by all parties hereto that the issues raised before this court by the above-named appellant were substantially the same as the issues presented before this court on behalf of the appellant in the case of I.C. Lane, appellant, v. Department of Labor and Industries et al., respondents, being cause No. 29288 of the files of this court; and this court, by opinion filed August 30, 1944 [21 Wash. 2d 420,151 P.2d 440], having decided the questions presented in the Lane case contrary to the contentions of the appellant in that cause, and contrary to the contentions of the appellant in the above-entitled action; and the above-entitled cause having been set for hearing before Department Two of this court for January 9, 1945, and the matter having been submitted to the court for decision pursuant to an agreement by counsel for all parties, with the consent of the court, that the cause should not be assigned for an opinion, but would await the decision of the supreme court of the United States in the case of Gange Lumber Company, appellant, v. Ralph Rowley and The Department of Labor and Industries of the State of Washington, respondents (cause No. 29541 of the files of this court, decided by this court, sittingEn Banc, January *Page 967 
27, 1945 [22 Wash. 2d 250, 155 P.2d 802]), in which cause were involved practically the same issues presented in the case at bar, and in which cause this court had determined the questions presented contrary to the contentions of the appellant in that case, who was in the same position and making the same contentions as was the appellant herein; and the appellant in the case of Gange Lumber Company (appellant) v. Rowley et al.
(respondents), after the decision of that case by this court, having presented that case and the questions of law and fact involved therein to the supreme court of the United States, asking that court to consider and determine all questions involved therein which had been decided by this court adversely to the contentions of the appellant therein (and adversely to the contentions of the above-named appellant in this cause); and the supreme court of the United States having heard the case and not having reversed the decision of this court, referred to above, but, on the contrary, having dismissed the appeal (Gange LumberCo. v. Rowley, 326 U.S. 295, 90 L. Ed. 80, 66 S. Ct. 125); and all parties to this action, acting by and through their respective attorneys, by a stipulation, in writing, bearing date April 12, 1946, having agreed "That in the above-entitled cause an order and judgment may now be entered [by this court] affirming the decision of the trial court and that the remittitur may forthwith be sent to the superior court of King county":
Now, therefore, pursuant to the written stipulation hereinabove referred to, which was filed in this court April 12, 1946, it is by the court ORDERED and ADJUDGED that the judgment of the trial court, before us for review on the appeal of appellant herein, be and the same is hereby affirmed; and the clerk of this court is directed to forthwith forward the remittitur to be entered in this cause to the superior court of King county.
 *Page 1